    Case 21-03000-sgj Doc 81 Filed 03/04/21                   Entered 03/04/21 19:41:43            Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                       )
In re:                                                                 )
                                                                       )    Chapter 11
                                                          1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                     )
                                                                       )    Case No. 19-34054 (SGJ)
                              Debtor.                                  )
                                                                       )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                      )
                                                                       )
                              Plaintiff,                               )
vs.                                                                    )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT FUND                                       )    Adv. Pro. No. 21-03000 (SGJ)
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,                               )
HIGHLAND INCOME FUND, NEXPOINT                                         )
STRATEGIC OPPORTUNITIES FUND, NEXPOINT                                 )
CAPITAL INC., AND CLO HOLDCO, LTD.,                                    )
                                                                       )
                             Defendants.                               )
                                                                       )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 1, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Debtor's Opposition to Motion to Dismiss Complaint [Docket No. 79]



                                               (Continued on Next Page)




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03000-sgj Doc 81 Filed 03/04/21        Entered 03/04/21 19:41:43    Page 2 of 6




   •   Debtor's Brief in Support of its Opposition to Motion to Dismiss Complaint [Docket
       No. 80]


Dated: March 4, 2021
                                             /s/ Vincent Trang
                                             Vincent Trang
                                             KCC
                                             222 N Pacific Coast Highway, Suite 300
                                             El Segundo, CA 90245




                                            2
Case 21-03000-sgj Doc 81 Filed 03/04/21   Entered 03/04/21 19:41:43   Page 3 of 6



                             EXHIBIT A
           Case 21-03000-sgj Doc 81 Filed 03/04/21                        Entered 03/04/21 19:41:43               Page 4 of 6
                                                                  Exhibit A
                                                            Adversary Service List
                                                           Served via Electronic Mail

                 Description                     CreditorName            CreditorNoticeName                         Email
  Financial Advisor to Official Committee of
  Unsecured Creditors                          FTI Consulting       Daniel H O'Brien               Daniel.H.O'Brien@fticonsulting.com
  Financial Advisor to Official Committee of
  Unsecured Creditors                          FTI Consulting       Earnestiena Cheng              Earnestiena.Cheng@fticonsulting.com
                                               Hayward &            Melissa S. Hayward, Zachery Z. MHayward@HaywardFirm.com;
  Counsel for the Debtor                       Associates PLLC      Annable                        ZAnnable@HaywardFirm.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,
  L.P., Highland Income Fund, NexPoint
  Strategic Opportunities Fund and NexPoint
  Capital Inc.                              K&L Gates LLP           A. Lee Hogewood, III           Lee.hogewood@klgates.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,
  L.P., Highland Income Fund, NexPoint
  Strategic Opportunities Fund and NexPoint
  Capital Inc.                              K&L Gates LLP           Artoush Varshosaz              artoush.varshosaz@klgates.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,
  L.P., Highland Income Fund, NexPoint
  Strategic Opportunities Fund and NexPoint
  Capital Inc.                              K&L Gates LLP           James A. Wright III            james.wright@klgates.com

  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,
  L.P., Highland Income Fund, NexPoint
  Strategic Opportunities Fund and NexPoint
  Capital Inc.                              K&L Gates LLP           Stephen G. Topetzes            stephen.topetzes@klgates.com
                                            Kane Russell            Joseph M. Coleman, John J.     jcoleman@krcl.com;
  Counsel for CLO Holdco, Ltd.              Coleman Logan PC        Kane                           jkane@krcl.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,
  L.P., Highland Income Fund, NexPoint      MUNSCH HARDT
  Strategic Opportunities Fund and NexPoint KOPF & HARR,            Davor Rukavina, Esq., Julian P. drukavina@munsch.com;
  Capital Inc.                              P.C.                    Vasek, Esq.                     jvasek@munsch.com
  Counsel for CLO Holdco, Ltd.              Myers Bigel P.A.        Grant Scott, Director           gscott@myersbigel.com
                                                                                                    mclemente@sidley.com;
                                                                    Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
  Counsel to Official Committee of                                  Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
  Unsecured Creditors                          Sidley Austin LLP    Dennis M. Twomey                dtwomey@sidley.com
                                                                                                    preid@sidley.com;
                                                                    Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
  Counsel to Official Committee of                                  Montgomery, Juliana Hoffman, jhoffman@sidley.com;
  Unsecured Creditors                          Sidley Austin LLP    Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
Case 21-03000-sgj Doc 81 Filed 03/04/21   Entered 03/04/21 19:41:43   Page 5 of 6



                             EXHIBIT B
                                 Case 21-03000-sgj Doc 81 Filed 03/04/21                   Entered 03/04/21 19:41:43               Page 6 of 6
                                                                                   Exhibit B
                                                                            Adversary Service List
                                                                           Served via First Class Mail

                 Description                      CreditorName          CreditorNoticeName                     Address1              Address2        City   State      Zip
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint                                                          4350 Lassiter at North Hills
 Capital Inc.                                K&L Gates LLP          A. Lee Hogewood, III            Avenue Suite 300                             Raleigh    NC      27609
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint
 Capital Inc.                                K&L Gates LLP          Artoush Varshosaz               1717 Main Street, Suite 2800                 Dallas     TX      75201
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint
 Capital Inc.                                K&L Gates LLP          James A. Wright III             1 Lincoln Street                             Boston     MA      02110
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint
 Capital Inc.                                K&L Gates LLP          Stephen G. Topetzes             1601 K Street, NW                            Washington DC      20006-1600
                                             Kane Russell Coleman   Joseph M. Coleman, John J.
 Counsel for CLO Holdco, Ltd.                Logan PC               Kane                            901 Main Street, Suite 5200                  Dallas     TX      75242-1699
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint MUNSCH HARDT KOPF                                                                        500 N. Akard
 Capital Inc.                              & HARR, P.C.             Davor Rukavina, Esq., Julian P. 3800 Ross Tower                 Street       Dallas     TX      75202
 Counsel for CLO Holdco, Ltd.              Myers Bigel P.A.         Grant Scott, Director           4140 Park Lake Ave, Ste 600                  Raleigh    NC      27612




Highland Capital Management, L.P.
Case No. 19-34054                                                                 Page 1 of 1
